Citation Nr: 1208657	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  07-31 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left arm disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1953 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  While the Veteran contends that he suffered a left arm injury during service, complaints related to the left arm were not shown for many years after service, and there is no medical evidence or opinion even suggesting that there exists a medical relationship between a current left arm disability and service.

3.  Although the Veteran has alleged experiencing in-service noise exposure, hearing loss was not documented until many years after service, and the only competent medical opinion on the question of whether there exists a medical relationship between current bilateral hearing loss and service weighs against the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left arm disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2005 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The May 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the September 2005 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates (in the event that any claims for service connection are granted).  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies each claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records, the report of the Veteran's March 1955 separation examination, and the report of June 2009 VA audiological evaluation.  Also of record and considered in connection with the appeal is the transcript of the October 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim for service connection is warranted.  As noted, the only service medical record that has been associated with the Veteran's claims file is the report of the March 1955 separation examination.  

The Veteran's service treatment records, if they existed, are not contained in the claims file.  After requesting them, the RO was informed in August 2005 that the records were fire-related and not available.  Here, the Board finds that the RO has carried out all necessary steps to obtain the Veteran's service records.  In a September 2005 letter, the RO informed the Veteran that his records may have been destroyed in a fire.  He was asked to furnish any service records he had in his possession.  The RO also attempted to obtain medical records directly from Fort Lee Hospital; however, a negative response was received in October 2006.

The Board also acknowledges that the Veteran was not afforded a VA examination in connection with his claim for service connection for a left arm disability.  However, as explained in more detail below, the Veteran has not presented even a prima facie claim for service connection for a left arm disability.  Under such circumstances, VA has no obligation to obtain any further medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d) ; Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's service treatment and personnel records are not available for review-with the exception of his DD-214 and the report of his March 1955 separation examination-and, were likely destroyed in an accidental fire at the National Personnel Records Center in 1973. The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board's analysis of the Veteran's claims for service connection has been undertaken with these heightened duties in mind. 

III.  Analysis

A.  Left Arm Disability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a left arm disability must be denied.

As discussed above, the Veteran's service medical records are unavailable and only the report of the Veteran's March 1955 separation examination is of record.  The Veteran's March 1955 separation examination reflects a normal evaluation of the upper extremities.  

The VA treatment records reflect evaluation of, and treatment for, left elbow pain since January 2002.  A January 2002 VA treatment record reflects a complaint of left elbow pain, which began 2 months prior.  The Veteran noted that the left elbow pain was aggravated by lifting.  On examination, there was left elbow tenderness at the medial aspect.  The impression was left elbow pain.  The Veteran's VA problem list includes "other and unspecified injury to elbow, forearm, and wrist".   

The Veteran asserts that he suffered a left elbow injury in May or June 1953 at Camp Lee during basic training.  The Veteran contends that he fell when exiting a truck and injured his elbow during his attempt to hold on.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

However, even if the Board accepts the Veteran's assertions regarding an in-service injury as credible, these statements do not establish a continuity of left arm symptoms since service.  As indicated, the post-service medical evidence reflects no documented treatment for the left arm until 2002, over 46 years after active military service.  At that time, the Veteran reported that his left elbow pain began 2 months prior.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board further notes that there is no medical evidence or opinion currently of record that supports the Veteran's claim that he has a current left arm disability that is related to service, and neither he nor his representative has presented any such existing evidence or opinion.  

The Board acknowledges that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability that may be related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79.  However, as there is no competent, probative evidence that the Veteran has a current left arm disability that is related to service-to include evidence of a continuity of symptoms since service, the claim does not meet the fundamental requirement to obtain a VA medical opinion.  

B.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for bilateral hearing loss must be denied.

The Veteran contends that he has current bilateral hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts in-service noise exposure while working as a mechanic for the field bakery and while firing a rifle during basic training.  The Veteran's Department of Defense Form 214 (Form DD 214) indicates that the Veteran's military occupational specialty (MOS) was equipment maintenance foreman and he had been assigned to a Bakery Company.  Thus, the Board accepts the Veteran's assertions regarding in-service noise exposure as a bakery mechanic as credible and consistent with his service.  

As noted above, the Veteran's service medical records are unavailable and only the report of the Veteran's March 1955 separation examination is of record.  On examination at separation, the Veteran's ears were assessed as clinically normal, and the results of both spoken and whispered voice tests were normal (i.e., 15/15).   

Thus, the competent evidence does not demonstrate that the Veteran had hearing loss in service.  However, the Board notes that the absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The object medical evidence reflecting a complaint of a hearing problem was a June 2007 VA primary care note indicating that the Veteran requested an audiology consultation for hearing loss.  A July 2007 audiology consultation report reflects that the Veteran was referred for an audiological evaluation.  The impression was bilateral mild to moderately severe sensorineural hearing impairment.  The examiner also ordered hearing aids for the Veteran.

The Veteran was afforded a VA examination in June 2009.  The Veteran reported a history of noise exposure during service as an equipment repairman in a bakery company.  He also reported a history of post-service occupational noise exposure for many years as an automobile mechanic.  On audiological testing, pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
55
60
75
80
LEFT
40
55
70
75
80

The examiner indicated that the Veteran's speech discrimination test results were too unreliable to score.  The impression was mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  After review of the claims file and the Veteran's reported history, the examiner opined that the Veteran's current bilateral hearing loss was less likely than not related to military noise exposure.  The examiner provided a rationale for his conclusion, stating that there was no documentation of hearing loss at separation from service, there was no evidence of a continuity of hearing loss care for at least four decades after service, and the Veteran's post-service civilian occupational history was positive for significant noise exposure.

Clearly, the report of the June 2009 audiological evaluation reflects bilateral hearing loss to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385.  Moreover, as noted, given the Veteran's military occupational specialty (as noted above), the Board accepts as credible his assertions that he had some in-service noise exposure.  However, those facts notwithstanding, the claim must, nonetheless, be denied on the basis of medical nexus.

The Veteran has asserted that his hearing loss began during service.  During the October 2011 Board hearing, the Veteran stated that he noticed a humming in his ears and difficulty hearing after working near generators.  As noted above, a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles, 16 Vet. App. 370.  

In this case, although the Veteran is competent to state that the onset of his hearing loss was during service, the Board finds that the statements in this regard are not credible.  In this regard, the Board points out that the Veteran's separation examination did not reflect any complaints regarding the Veteran's ears or hearing, and revealed normal hearing on spoken and whispered voice tests.  Additionally, there is no evidence that the Veteran sought treatment for hearing loss for over five decades following service.

Because the Board finds that the statements regarding the onset of his hearing loss are not credible, the Board must rely on the first documented evidence of hearing loss to establish onset.  In this case, the earliest objective medical evidence reflecting a complaint of hearing loss is the June 2007 VA treatment report-52 years after the Veteran's discharge from service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  Here, the fact that there are no documented complaints or treatment for hearing loss for 52 years after discharge belies the current reports of continuity of symptomatology in connection with this claim for monetary benefits.  The Board finds more credible the medical report at separation from service that reflects that the Veteran had no ear or hearing problems.  The Board also notes that the Veteran indicated that he was a automobile mechanic for 33 years following service, an occupation that exposed him to significant noise during civilian life.

Moreover, the only competent medical opinion to address the relationship between the Veteran's current bilateral hearing loss and service weighs against the claim, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a contrary opinion-one that, in fact, establishes a nexus between current bilateral hearing loss and service.

C.  Both Claims

As noted, in addition to the medical evidence, in adjudicating each claim for service connection, the Board has considered the assertions of the Veteran and his representative; however, no such assertions provide a basis for allowance of either claim.  To whatever extent the lay assertions are offered in an attempt to establish that the Veteran has a left arm disability and/or bilateral hearing loss that is medically related to service, such attempt must fail.  The matter of medical etiology upon which each claim turns is a matter within the province of trained, medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which each claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for a left arm disability and for bilateral hearing loss must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim for service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 












ORDER

Service connection for a left arm disability is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


